i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00159-CR

                                      Ivan Thomas TAITANO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR1958W
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Ivan Thomas Taitano filed a notice of appeal seeking to appeal from a sentence imposed on

July 14, 2009. The judgment was in accordance with Taitano’s plea bargain agreement, and the

record does not contain a trial court’s certification showing Taitano has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH